346 U.S. 270 (1953)
SHELTON
v.
UNITED STATES.
No. 235, Misc.
Supreme Court of United States.
Decided June 15, 1953.
ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE FIFTH CIRCUIT.
Petitioner pro se.
Acting Solicitor General Stern for the United States.
PER CURIAM.
The petition for certiorari is granted. Upon consideration of the Government's confession of error, after reviewing the record in this case, we vacate the judgments of the Court of Appeals and the District Court. The case is remanded to the District Court for further proceedings in light of the confession of error.